19-23649-rdd        Doc 10      Filed 09/16/19       Entered 09/16/19 02:45:20               Main Document
                                                    Pg 1 of 30


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-[        ](RDD)

                  Debtors. 1                                    (Joint Administration Pending)


        MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
         AUTHORIZING (I) THE DEBTORS TO CONTINUE AND RENEW THEIR
     LIABILITY, PROPERTY, CASUALTY AND OTHER INSURANCE POLICIES AND
       HONOR ALL OBLIGATIONS IN RESPECT THEREOF AND (II) FINANCIAL
    INSTITUTIONS TO HONOR AND PROCESS RELATED CHECKS AND TRANSFERS

         Purdue Pharma L.P. (“PPLP”) and its affiliates that are debtors and debtors in possession

in these proceedings (collectively, the “Debtors,” the “Company” or “Purdue”) hereby move

(this “Motion”) this Court for entry of interim and final orders, substantially in the forms attached




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
19-23649-rdd     Doc 10     Filed 09/16/19    Entered 09/16/19 02:45:20         Main Document
                                             Pg 2 of 30


hereto as Exhibit A and Exhibit B (the “Interim Order” and the “Final Order,” respectively),

granting the relief described below. In support thereof, the Debtors refer to the contemporaneously

filed Declaration of Jon Lowne in Support of the Debtors’ Chapter 11 Petitions and First Day

Pleadings (the “Lowne Declaration”) and further represent as follows:

                                     Jurisdiction and Venue

       1.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.).

This is a core proceeding pursuant to 28 U.S.C. § 157(b) and, pursuant to Rule 7008 of the Federal

Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), the Debtors consent to entry of a final

order by the Court in connection with this Motion to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter a final order or judgment consistent with Article

III of the United States Constitution. Venue is proper before the Court pursuant to 28 U.S.C.

§§ 1408 and 1409.

                                           Background

       2.      On the date hereof (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). The Debtors are authorized to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

To date, the Office of the United States Trustee for the Southern District of New York (the

“U.S. Trustee”) has not appointed a statutory committee of creditors in these chapter 11 cases, nor

has the Court appointed a trustee or examiner therein.

       3.      Contemporaneously herewith, the Debtors have filed a motion requesting joint

administration of their chapter 11 cases Bankruptcy Rule 1015(b).




                                                 2
19-23649-rdd     Doc 10     Filed 09/16/19    Entered 09/16/19 02:45:20        Main Document
                                             Pg 3 of 30


       4.      PPLP and its direct and indirect subsidiaries other than the Rhodes Debtors (defined

below) (the “Purdue Debtors”) primarily operate a branded pharmaceuticals business, while

Debtor Rhodes Associates L.P. and its direct and indirect subsidiaries (the “Rhodes Debtors”)

primarily develop and distribute generic pharmaceutical products and manufacture a range of

active pharmaceutical ingredients.

       5.      Additional information about the Debtors’ businesses and the events leading up to

the Petition Date can be found in the Debtors’ Informational Brief filed contemporaneously

herewith.

                                        Relief Requested

       6.      By this Motion, and pursuant to Bankruptcy Code sections 105(a), 361, 363, 1107,

1108 and 1112, Bankruptcy Rules 6003 and 6004 and Rule 9013-1 of the Local Bankruptcy Rules

for the Southern District of New York (the “Local Rules”), the Debtors seek entry of the Interim

Order and Final Order, substantially in the forms attached hereto, authorizing (a) the Debtors to

maintain, continue, renew or purchase, in their sole discretion, Insurance Policies (defined below)

on an uninterrupted basis and in accordance with the practices and procedures in effect before the

Petition Date and (b) financial institutions to receive, process, honor and pay checks or wire

transfers used by the Debtors to pay the foregoing. This would include (a) paying all amounts

arising under the Insurance Policies including, but not limited to, any Broker’s Fees (defined

below), whether due and payable before, on or after the Petition Date and (b) renewing or obtaining

new insurance policies as needed in the ordinary course of business (including creating,

capitalizing, and obtaining insurance from a captive insurance company or a segregated account

within a licensed insurer as described herein).




                                                  3
19-23649-rdd         Doc 10       Filed 09/16/19        Entered 09/16/19 02:45:20                  Main Document
                                                       Pg 4 of 30


A.       The Debtors’ Insurance Policies

         7.       The Debtors require various liability, casualty, property and other insurance

programs in the ordinary course of their businesses (the “Insurance Policies”), which they

maintain through several private insurance carriers, and a segregated account within a Bermuda

licensed insurer (collectively, the “Insurance Carriers”). A summary of the Debtors’ principal

Insurance Policies is set forth on Exhibit C attached hereto.2

         8.       The Insurance Policies include coverage for, among other things, umbrella liability,

workers’ compensation, property damage, products liability, operation of automobiles, crime,

business interruption, officers’ or directors’ liability, employment practice liability, fiduciary

liability, transport/cargo and various other property-related and general liabilities. All of the

Insurance Policies are essential to the ongoing operation of the Debtors’ businesses.

B.       The Premium Payments

         9.       The Insurance Policies renew on various dates throughout the year. The premiums

for most of the Insurance Policies (collectively, the “Insurance Premiums”) are determined

annually and are due either in their entirety at policy inception or up to thirty (30) days after policy

inception. The Debtors make such payments directly to the Insurance Carriers or indirectly to the

Insurance Carriers through Marsh USA Inc. and its affiliates (the “Broker”).

         10.      The Debtors employ the Broker to assist them with the procurement and

management of the Insurance Policies. The Broker receives compensation from the Debtors for

various services in the form of a commission included in the Insurance Premiums paid by the

Debtors or a fee for non-commission insurance policies, as well as fees for claim noticing services



2
  Exhibit C is intended to be a comprehensive schedule of the principal Insurance Policies. The Debtors, however,
request relief applicable to all Insurance Policies, regardless of whether such Insurance Policy is specifically identified
on Exhibit C.



                                                            4
19-23649-rdd     Doc 10     Filed 09/16/19    Entered 09/16/19 02:45:20          Main Document
                                             Pg 5 of 30


(the “Broker’s Fees”). The employment of the Broker allows the Debtors to obtain and manage

the Insurance Policies in an efficient manner and to realize considerable savings in the procurement

of such policies. Accordingly, the Debtors believe that it is in the best interests of the creditors

and estates to continue their business relationship with the Broker.

       11.     The Debtors’ aggregate annual Insurance Premiums under the Insurance Policies

total approximately $3,200,000, consisting of $2,970,000 with respect to the Purdue Debtors and

$230,000 with respect to the Rhodes Debtors. The Debtors believe that all material Insurance

Premiums or amounts due under the Insurance Policies that were due and payable on or prior to

the Petition Date have been fully paid but, out of an abundance of caution, the Debtors seek

authority to satisfy any such prepetition obligations.

       12.     Pursuant to the Insurance Policies, the Debtors may be required to pay various

deductibles or self-insurance retention amounts (collectively, the “Insurance Deductibles”),

depending upon the type of claim and insurance policy involved. As of the Petition Date, the

Debtors do not believe there are any material prepetition obligations relating to Insurance

Deductibles but, out of an abundance of caution, the Debtors seek authority to satisfy any such

prepetition obligations.

       13.     The Debtors believe that certain prepetition amounts under the Insurance Policies

remain outstanding. By this Motion, the Debtors request the authorization, but not the direction,

to pay such amounts.

C.     Collateral

       14.      With respect to certain of its Insurance Policies, the Debtors have posted collateral

in favor of and as required by relevant Insurance Carriers to secure the Debtors’ deductibles or any

claims paid with respect to such Insurance Policies. The Debtors have also posted collateral in




                                                 5
19-23649-rdd     Doc 10      Filed 09/16/19    Entered 09/16/19 02:45:20           Main Document
                                              Pg 6 of 30


connection with and as required by fronting and captive arrangements related to certain of its

Insurance Policies, as well as in connection with certain ongoing insurance obligations. The

Debtors may also need to post letter of credit collateral in connection with upcoming insurance

policy renewals and extensions. The Purdue Debtors have posted $87,349,641 in collateral in the

aggregate in various trust accounts at Wells Fargo Bank, N.A. to secure their obligations.

D.     Product and General Liability Insurance Captive

       15.     The Debtors are required to maintain $10 million in product liability insurance and

up to $27 million in general liability insurance under contracts with numerous third party suppliers,

wholesalers, distributors, group purchasing organizations and other contract counterparties. A

commercial solution to the Debtors’ product and general liability coverage requirements has been

challenging to obtain with a third party insurer. The Debtors are therefore in the process of

evaluating captive options to insure the Debtors’ product and general liability risks, including (i)

creating a captive insurance company that will be a wholly owned, non-debtor subsidiary of PPLP

or (ii) in the alternative, creating a segregated account within a licensed insurer (any such insurance

vehicle, the “Product and General Liability Captive”).

       16.     By this Motion, the Debtors request the authorization, but not the direction, to

secure the required product and general liability insurance, including by creating and capitalizing

the Product and General Liability Captive.

                                          Basis for Relief

A.     The Bankruptcy Code Authorizes the Debtors to Maintain the Insurance Policies

       17.     The nature of the Debtors’ businesses makes it essential for the Debtors to maintain

their Insurance Policies on an ongoing and uninterrupted basis. The nonpayment or delayed

payment of any premiums, deductibles or related fees under the Insurance Policies could result in

one or more of the Insurance Carriers terminating or declining to renew their insurance policies or


                                                  6
19-23649-rdd      Doc 10        Filed 09/16/19    Entered 09/16/19 02:45:20         Main Document
                                                 Pg 7 of 30


refusing to enter into new insurance policies with the Debtors in the future. If any of the Insurance

Policies lapse without renewal, the Debtors could be in violation of state and/or federal law,

resulting in a loss of licenses and therefore loss of the ability to operate their business, which would

result in immediate and irreparable harm to the Debtors and their estates. Allowing the Insurance

Policies to lapse without renewal could also result in exposure to substantial liability for personal,

contractual and/or property damages, to the detriment of all parties-in-interest.

        18.     As a prerequisite for operations, certain governmental agencies also require the

Debtors to maintain certain Insurance Policies. Moreover, pursuant to contractual obligations with

numerous third party suppliers, distributors and contractors, the Debtors are obligated to

demonstrate certain levels of insurance coverage and to remain current with respect to certain of

their Insurance Policies. The Debtors must also maintain the Insurance Policies to comply with

the U.S. Trustee Guidelines. Thus, in order for the Debtors to maintain their operations in

compliance with various legal and contractual obligations, the Debtors must be able to continue

their Insurance Policies without disruption.

        19.     If the Debtors are unable to make any outstanding payments that may be owed on

account of the Insurance Policies, the unpaid Insurance Carriers may seek relief from the automatic

stay to terminate such Insurance Policies. The Debtors would be required to obtain replacement

insurance on an expedited basis and at a significant cost to the estates. If the Debtors were required

to obtain replacement insurance, this payment likely would be greater than what the Debtors

currently pay. Even if these Insurance Carriers were not permitted to terminate the agreements,

any interruption of payment would have an adverse effect on the Debtors’ ability to obtain future

policies at reasonable rates.




                                                    7
19-23649-rdd     Doc 10      Filed 09/16/19    Entered 09/16/19 02:45:20           Main Document
                                              Pg 8 of 30


         i.    The Insurance Policies Can be Maintained Under Bankruptcy Code Section
               363(c)(1)

         20.   Although the Debtors do not believe that Court approval is required to maintain

their existing Insurance Policies following the Petition Date, the Debtors seek this relief out of an

abundance of caution. The Insurance Carriers and Broker may be reluctant to engage in ordinary

course transactions with the Debtors absent an order eliminating any uncertainty as to whether the

Debtors have the requisite authority to engage in such transactions.

         21.   Bankruptcy Code section 363(c) authorizes a debtor in possession operating its

business pursuant to Bankruptcy Code section 1108 to “enter into transactions. . . in the ordinary

course of business, without notice or a hearing, and use property of the estate in the ordinary course

of business without notice or a hearing.” 11 U.S.C. § 363(c)(1).

         22.   One purpose of Bankruptcy Code section 363 is to provide a debtor with the

flexibility to engage in the ordinary course transactions required to operate its business without

oversight by its creditors or the court. See, e.g., In re Crystal Apparel, Inc., 220 B.R. 816, 830

(Bankr. S.D.N.Y. 1998); In re Leslie Fay Companies, Inc., 168 B.R. 294, 301 (Bankr. S.D.N.Y.

1994).

         23.   In addition, Bankruptcy Code section 363(b)(1) empowers the Court to allow a

debtor to “use, sell, or lease, other than in the ordinary course of business, property of the estate.”

11 U.S.C. § 363(b)(1). A debtor’s decisions to use, sell or lease assets outside the ordinary course

of business must be based upon the sound business judgment of the debtor. See, e.g., Comm. of

Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983);

In re Chateaugay Corp., 973 F.2d 141, 143 (2d Cir. 1992) (holding that a judge determining a

section 363(b) application must find from the evidence presented before him or her a good business

reason to grant such application); In re Global Crossing Ltd., 295 B.R. 726, 743 (Bankr. S.D.N.Y.



                                                  8
19-23649-rdd     Doc 10     Filed 09/16/19     Entered 09/16/19 02:45:20          Main Document
                                              Pg 9 of 30


2003); In re Ionosphere Clubs, Inc., 100 B.R. 670, 674 (Bankr. S.D.N.Y. 1989) (noting the

standard for determining a section 363(b) motion is “a good business reason”).

       24.     The business judgment rule is satisfied “when the following elements are present:

(1) a business decision, (2) disinterestedness, (3) due care, (4) good faith, and (5) according to

some courts and commentators, no abuse of discretion or waste of corporate assets.” Official

Comm. of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R.

650, 656 (S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49 (2d Cir. 1993) (internal quotations

omitted). In fact, “[w]here the debtor articulates a reasonable basis for its business decisions (as

distinct from a decision made arbitrarily or capriciously), courts will generally not entertain

objections to the debtor’s conduct.” Comm. of Asbestos-Related Litigants and/or Creditors v.

Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986).

Courts in this district have consistently and appropriately been reluctant to interfere with corporate

decisions absent a showing of bad faith, self-interest, or gross negligence and will uphold a board’s

decisions as long as they are attributable to any “rational business purpose.” In re Integrated Res.

Inc., 147 B.R. at 656.

       25.     The Debtors submit that the relief requested in this Motion represents a sound

exercise of the Debtors’ business judgment. To the extent the maintenance, continuance and

renewal of the Insurance Policies and any and all payments related thereto (including any payments

made to the Broker) are outside the ordinary course of business, they are justified under

Bankruptcy Code section 363(b). Even where coverage is not expressly required by applicable

law, the Debtors are nevertheless compelled by sound business practice to maintain essential

insurance coverage. Any interruption in such coverage would expose the Debtors to a variety of

risks, including the possible (a) incurrence of direct liability for the payment of claims that




                                                  9
19-23649-rdd     Doc 10     Filed 09/16/19 Entered 09/16/19 02:45:20              Main Document
                                          Pg 10 of 30


otherwise would have been covered by the Insurance Policies, (b) incurrence of material costs and

other losses that otherwise would have been reimbursed, such as attorneys’ fees for certain covered

claims, (c) inability to obtain similar types and levels of insurance coverage, (d) incurrence of

higher costs for reestablishing lapsed policies or obtaining new insurance coverage and

(e) incurrence of direct liability for failing to maintain required insurance coverage.

       26.     Courts in this district have routinely granted similar relief.             See, e.g.,

In re Windstream Holdings, Inc., No. 19-22312 (RDD) (Bankr. S.D.N.Y. Feb. 28, 2019);

In re Synergy Pharmaceuticals Inc., Case No. 18-14010 (JLG) (Bankr. S.D.N.Y. Jan. 23, 2019);

In re Cumulus Media Inc., Case No. 17-13381 (SCC) (Bankr. S.D.N.Y. Dec. 21, 2017); In re 21st

Century Oncology Holdings, Inc., Case No 17-22770 (RDD) (Bankr. S.D.N.Y. June 20, 2017);

In re Avaya Inc., Case No. 17-10089 (SMB) (Bankr. S.D.N.Y. Feb. 10, 2017); In re SunEdison,

Inc., Case No. 16-10992 (SMB) (Bankr. S.D.N.Y. Apr. 26, 2016).

       ii.     The Doctrine of Necessity and Bankruptcy Code Section 105 Support Payment
               of Amounts Necessary to Maintain Insurance

       27.     Similarly, although the Debtors do not believe they have any material outstanding

prepetition obligations or payment defaults with respect to their insurance obligations, including

the Insurance Deductibles, the Debtors are seeking authority to pay any such amounts to ensure

continuing insurance coverage during these bankruptcy cases.

       28.     Section 105(a) of the Bankruptcy Code empowers the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a). A bankruptcy court’s use of its equitable powers to “authorize the payment of

pre-petition debt when such payment is needed to facilitate the rehabilitation of the debtor is not a

novel concept.” In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989). Under

section 105, “the court can permit pre-plan payment of a pre-petition obligation when essential to



                                                 10
19-23649-rdd     Doc 10      Filed 09/16/19 Entered 09/16/19 02:45:20              Main Document
                                           Pg 11 of 30


the continued operation of the debtor.” In re NVR L.P., 147 B.R. 126, 127 (Bankr. E.D. Va. 1992)

(citing Ionosphere Clubs, 98 B.R. at 177).

       29.     In a long line of well-established cases, federal courts have consistently permitted

post-petition payment of prepetition obligations where necessary to preserve or enhance the value

of a debtor’s estate for the benefit of all creditors. See, e.g., Miltenberger v. Logansport Ry. Co.,

106 U.S. 286, 312 (1882) (permitting payment of pre-receivership claim prior to reorganization to

prevent “stoppage of [crucial] business relations”); Mich. Bureau of Workers’ Disability Comp. v.

Chateaugay Corp. (In re Chateaugay Corp.), 80 B.R. 279, 285–86 (S.D.N.Y. 1987) (affirming

order authorizing payment of prepetition wages, salaries, expenses and benefits).

       30.     This doctrine of “necessity” functions in a chapter 11 reorganization as a

mechanism by which the bankruptcy court can exercise its equitable power to allow payment of

critical prepetition claims not explicitly authorized by the Bankruptcy Code. See In re Bos. & Me.

Corp., 634 F.2d 1359, 1382 (1st Cir. 1980) (recognizing existence of judicial power to authorize

trustees to pay claims for goods and services that are indispensably necessary to debtors’ continued

operation). The doctrine is frequently invoked early in a reorganization, particularly in connection

with those chapter 11 sections that relate to payment of prepetition claims.

       31.     The Debtors’ ability to maintain and honor their Insurance Policies in a timely

manner is critical to the ongoing operation of their businesses, as discussed above, and therefore

necessary to maximize the value of the Debtors’ estates. The Debtors believe that any prepetition

amounts that they will pay in respect of Insurance Policies would be small relative to the size of

the Debtors’ estates and the critical benefits provided by the Insurance Policies. As noted above,

interruption of the Debtors’ insurance coverage could, among other things, cause the Debtors to

violate state and/or federal law and expose the Debtors to direct liability for significant claims that




                                                  11
19-23649-rdd     Doc 10     Filed 09/16/19 Entered 09/16/19 02:45:20           Main Document
                                          Pg 12 of 30


otherwise would be covered by insurance, thus potentially substantially diminishing the value of

the Debtors’ estates. For the Debtors to pay what would be relatively small prepetition amounts

under the Insurance Policies to avoid such an occurrence is in the best interests of the Debtors,

their estates and all of the Debtors’ stakeholders and other parties-in-interest. Thus, payments of

amounts to ensure continuation of the Insurance Policies, including the payment of prepetition and

post-petition Insurance Premiums, Broker Fees and other amounts necessary to maintain the

Debtors’ Insurance Policies, falls within the sound business judgment of the Debtors and will

benefit, rather than prejudice, the Debtors’ creditors by preserving the property of the Debtors’

estates. The Debtors submit that the relief requested herein is appropriate under the doctrine of

necessity and Bankruptcy Code section 105(a).

       iii.    Payment of Amounts Necessary to Maintain Insurance is Required by the
               Bankruptcy Code and the United States Trustee

       32.     The Debtors believe that the Insurance Policies are essential to the operation of

their business during these chapter 11 cases.

       33.     Under the terms of the Insurance Policies, the Insurance Carriers may cancel the

underlying Insurance Policies for the Debtors’ nonpayment. Such cancellation will harm the

Debtors not only because some of the Insurance Policies are required by various regulations, laws

and contracts that govern the Debtors’ commercial activities, but Bankruptcy Code

section 1112(b)(4)(C) provides that “failure to maintain appropriate insurance that poses a risk to

the estate or to the public” is “cause” for mandatory conversion or dismissal of a chapter 11 case.

11 U.S.C. § 1112(b)(4)(C). Moreover, the Operating Guidelines and Reporting Requirements for

Debtors In Possession and Trustees, issued by the Office of the United States Trustee for Region

2 (the “U.S. Trustee Guidelines”) require the Debtors to maintain insurance coverage throughout

the pendency of the chapter 11 cases.



                                                12
19-23649-rdd     Doc 10     Filed 09/16/19 Entered 09/16/19 02:45:20             Main Document
                                          Pg 13 of 30


B.     Applicable Financial Institutions Should Be Authorized to Honor and Process
       Insurance Related Checks and Transfers

       34.     The Debtors also request that all applicable banks and other financial institutions

be authorized to (a) receive, process, honor and pay all checks presented for payment of, and to

honor all fund transfer requests made by the Debtors related to, the claims that the Debtors request

authority to pay in this Motion, regardless of whether the checks were presented or fund transfer

requests were submitted before, on or after the Petition Date and (b) rely on the Debtors’

designation of any particular check as approved by order of the Court.

                       Debtors Have Satisfied Bankruptcy Rule 6003(b)

       35.     Bankruptcy Rule 6003(b) provides that, to the extent relief is necessary to avoid

immediate and irreparable harm, a bankruptcy court may issue an order granting “a motion to use,

sell, lease, or otherwise incur an obligation regarding property of the estate, including a motion to

pay all or part of a claim that arose before the filing of the petition” within twenty-one (21) days

of filing a petition. Irreparable harm “is a continuing harm which cannot be adequately redressed

by final relief on the merits and for which money damages cannot provide adequate

compensation.” Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002) (internal quotations

omitted). The “harm must be shown to be actual and imminent, not remote or speculative.” Id.

       36.     As set forth above, the relief requested herein is essential to prevent irreparable

damage to the Debtors’ operations and going-concern value. Accordingly, the Debtors submit that

the relief requested herein is necessary to avoid immediate and irreparable harm, and that

Bankruptcy Rule 6003(b) is satisfied.

                                   Request for Waiver of Stay

       37.     To implement the foregoing successfully, the Debtors request that the Court find

that notice of the Motion is adequate under Bankruptcy Rule 6004(a) and waive the fourteen (14)



                                                 13
19-23649-rdd     Doc 10      Filed 09/16/19 Entered 09/16/19 02:45:20              Main Document
                                           Pg 14 of 30


day stay of an order authorizing the use, sale or lease of property under Bankruptcy Rule 6004(h).

As explained above, the relief requested herein is necessary to avoid immediate and irreparable

harm to the Debtors, particularly as the Debtors have several critical insurance programs with

upcoming renewal dates. Accordingly, ample cause exists to find the notice requirements of

Bankruptcy Rule 6004(a) have been satisfied and to grant a waiver of the fourteen (14) day stay

imposed by Bankruptcy Rule 6004(h), to the extent the notice requirement and stay apply.

                                               Notice

       38.     Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) each of the

Debtors’ fifty largest unsecured creditors on a consolidated basis; (c) each of the Debtors’ three

largest secured creditors on a consolidated basis; (d) the Internal Revenue Service; (e) the United

States Department of Justice; (f) the United States Attorney’s Office for the Southern District of

New York; (g) the attorneys general for all fifty states and the District of Columbia; (h) any party

that has requested notice pursuant to Bankruptcy Rule 2002; (i) the Broker; and (j) the Insurance

Carriers set forth on Exhibit C herein (collectively, the “Notice Parties”). In light of the nature

of the relief requested in this Motion, the Debtors respectfully submit that no further notice is

necessary.

                                       Reservation of Rights

       39.     Nothing contained herein or any action taken pursuant to such relief is intended or

shall be construed as (a) an admission as to the validity or priority of any claim against the Debtors;

(b) a waiver of the Debtors’ or any appropriate party in interest’s rights to dispute the amount of,

basis for or validity of any claim against the Debtors; (c) a waiver of any claims or causes of action

which may exist against any creditor or interest holders; or (d) an approval, assumption, adoption

or rejection of any agreement, contract, lease, program or policy between the Debtors and any third

party under section 365 of the Bankruptcy Code. Likewise, if the Court grants the relief sought


                                                  14
19-23649-rdd      Doc 10    Filed 09/16/19 Entered 09/16/19 02:45:20          Main Document
                                          Pg 15 of 30


herein, any payment made pursuant to the Court’s order is not intended to be and should not be

construed as an admission as to the validity or priority of any claim or a waiver of the Debtors’

rights to subsequently dispute such claim.

                                      No Previous Request

       40.     No previous request for the relief sought herein has been made by the Debtors to

this or any other court.

                           [Remainder of Page Intentionally Left Blank]




                                               15
19-23649-rdd     Doc 10     Filed 09/16/19 Entered 09/16/19 02:45:20            Main Document
                                          Pg 16 of 30


         WHEREFORE, the Debtors respectfully request that the Court enter the proposed forms

of order, substantially in the forms attached hereto, granting the relief requested herein and such

other and further relief as the Court deems just and proper.

Dated:    September 15, 2019
          New York, New York


                                              DAVIS POLK & WARDWELL LLP

                                              By: /s/ Eli J. Vonnegut


                                              450 Lexington Avenue
                                              New York, New York 10017
                                              Telephone: (212) 450-4000
                                              Facsimile: (212) 701-5800
                                              Marshall S. Huebner
                                              Benjamin S. Kaminetzky
                                              Timothy Graulich
                                              Eli J. Vonnegut

                                              Proposed Counsel to the Debtors
                                              and Debtors in Possession




                                                16
19-23649-rdd   Doc 10   Filed 09/16/19 Entered 09/16/19 02:45:20   Main Document
                                      Pg 17 of 30


                                     Exhibit A

                              Proposed Interim Order
19-23649-rdd          Doc 10       Filed 09/16/19 Entered 09/16/19 02:45:20                     Main Document
                                                 Pg 18 of 30


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

PURDUE PHARMA L.P., et al.,                                        Case No. 19-[       ](RDD)

                               Debtors. 1                          (Joint Administration Pending)


    INTERIM ORDER AUTHORIZING (I) THE DEBTORS TO CONTINUE AND RENEW
    THEIR LIABILITY, PROPERTY, CASUALTY AND OTHER INSURANCE POLICIES
     AND HONOR ALL OBLIGATIONS IN RESPECT THEREOF AND (II) FINANCIAL
    INSTITUTIONS TO HONOR AND PROCESS RELATED CHECKS AND TRANSFERS

           Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) for entry of an interim

order (this “Order”) and a final order authorizing, but not directing, the Debtors to (i) continue

and renew their liability, property, casualty and other insurance policies and honor all obligations

in respect thereof and (ii) financial institutions to honor and process related checks and transfers,

all as set forth more fully in the Motion; and the Court having jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion

and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b); and venue being



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
2
    Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in the Motion.
19-23649-rdd     Doc 10     Filed 09/16/19 Entered 09/16/19 02:45:20             Main Document
                                          Pg 19 of 30


proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been provided to the Notice Parties, and it appearing that no other or further notice

need be provided; and the Court having reviewed the Motion and held a hearing to consider the

relief requested in the Motion on an interim basis (the “Hearing”); and upon the Lowne

Declaration, filed contemporaneously with the Motion, and the record of the Hearing; and the

Court having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and the Court having determined that immediate

relief is necessary to avoid irreparable harm to the Debtors and their estates as contemplated by

Bankruptcy Rule 6003(b) and is in the best interests of the Debtors, their estates, creditors and all

parties in interest; and upon all of the proceedings had before the Court and after due deliberation

and sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT

       1.      The Motion is granted on an interim basis as set forth herein.

       2.      The Debtors are, in their sole discretion, authorized to continue their Insurance

Policies, including the Insurance Policies listed on Exhibit C attached to the Motion, without

interruption and in accordance with the same practices and procedures as were in effect prior to

the Petition Date.

       3.      The Debtors are authorized to pay prepetition obligations, if any, that may be owed

in connection with the Insurance Policies (including Broker’s Fees and Insurance Deductibles)

during the interim period, whether due and payable before, on or after the Petition Date to the

extent any such obligations are owed.




                                                 2
19-23649-rdd     Doc 10      Filed 09/16/19 Entered 09/16/19 02:45:20              Main Document
                                           Pg 20 of 30


       4.      The Debtors are, in their sole discretion, authorized to renew or obtain new

insurance policies or execute other agreements in connection with their Insurance Policies,

including, without limitation, upon the expiration or termination of any Insurance Policy.

       5.      The Debtors are, in their sole discretion, authorized to create, capitalize and obtain

insurance from the Product and General Liability Captive as set forth in the Motion.

       6.      All applicable banks and other financial institutions are hereby authorized to

receive, process, honor and pay any and all checks, drafts, wires, check transfer requests or

automated clearinghouse transfers evidencing amounts paid by the Debtors under this Order

whether presented prior to, on or after the Petition Date to the extent the Debtors have good funds

standing to their credit with banks or other financial institutions. Such banks and financial

institutions are authorized to rely on the representations of the Debtors as to which checks are

issued or authorized to be paid pursuant to this Order without any duty of further inquiry and

without liability for following the Debtors’ instructions.

       7.      Nothing in this Order or any action taken by the Debtors in furtherance of the

implementation hereof shall be deemed to constitute an assumption or rejection of any executory

contract or unexpired lease pursuant to Bankruptcy Code section 365, and all of the Debtors’ rights

with respect to such matters are expressly reserved. To the extent any Insurance Policy or related

agreement is deemed an executory contract within the meaning of Bankruptcy Code section 365,

neither this Order nor any payments made in accordance with this Order shall constitute the post-

petition assumption or reaffirmation of those Insurance Policies or related agreements under

Bankruptcy Code section 365.

       8.      Notwithstanding the relief granted herein and any actions taken hereunder, nothing

contained herein shall (a) create, nor is it intended to create, any rights in favor of, or enhance the




                                                  3
19-23649-rdd     Doc 10     Filed 09/16/19 Entered 09/16/19 02:45:20             Main Document
                                          Pg 21 of 30


status of any claim held by any person or entity or (b) be deemed to convert the priority of any

claim from a prepetition claim into an administrative expense claim.

       9.      Nothing in this Order shall be construed as prejudicing the rights of the Debtors to

dispute or contest the amount of or basis for any claims against the Debtors in connection with or

relating to the Debtors’ Insurance Policies.

       10.     Nothing in this Order nor the Debtors’ payment of claims pursuant to this Order

shall be construed as (a) an agreement or admission by the Debtors as to the validity or priority of

any claim on any grounds, (b) a waiver or impairment of any of the Debtors’ rights to dispute any

claims on any grounds, (c) a promise by the Debtors to pay any claim, or (d) an implication or

admission by the Debtors that such claim is payable pursuant to this Order.

       11.     The requirements of Bankruptcy Rule 6003 are satisfied by the contents of the

Motion.

       12.     The contents of the Motion and the notice procedures set forth therein are good and

sufficient notice and satisfy the Bankruptcy Rules and the Local Bankruptcy Rules for the Southern

District of New York, and no other or further notice of the Motion or the entry of this Order shall

be required.

       13.     The Final Hearing shall be held on            , 2019, at         (Prevailing Eastern

Time). Any objections or responses to the entry of the Final Order shall be: (a) filed with the Court

and (b) served upon and actually received by (i) the Office of the United States Trustee, U.S.

Federal Office Building, 201 Varick Street, Room 1006, New York, NY 10014 (Attn: Paul K.

Schwartzberg), (ii) proposed counsel to the Debtors, Davis Polk & Wardwell LLP, 450 Lexington

Avenue, New York, NY 10017 (Attn: Marshall S. Huebner, Benjamin S. Kaminetzky, Timothy

Graulich and Eli J. Vonnegut) and (iii) counsel to any official committee then appointed in these




                                                 4
19-23649-rdd     Doc 10     Filed 09/16/19 Entered 09/16/19 02:45:20              Main Document
                                          Pg 22 of 30


chapter 11 cases, so as to be received by 4:00 p.m. (Prevailing Eastern Time) seven (7) days before

the Final Hearing. A reply to an objection may be filed with the Court and served on or before

12:00 p.m. (prevailing Eastern Time) on the day that is at least two (2) business days before the

date of the applicable hearing. If no objections or responses are filed and served, this Court may

enter the Final Order without further notice or hearing.

         14.   If no objections are timely filed and served as set forth herein, the Debtors shall, on

or after the Objection Deadline, submit to the Court a final order substantially in the form of this

Order, which order shall be submitted and may be entered with no further notice or opportunity to

be heard afforded any party, and the Motion shall be approved nunc pro tunc to the date of the

commencement of these chapter 11 cases.

         15.   Notwithstanding the possible applicability of Bankruptcy Rules 6003 and 6004(h),

the terms and conditions of this Order shall be immediately effective and enforceable upon its

entry.

         16.   The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the terms of this Order.

         17.   The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation and enforcement of this Order.

White Plains, New York
Dated:             , 2019

                                                     THE HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 5
19-23649-rdd   Doc 10   Filed 09/16/19 Entered 09/16/19 02:45:20   Main Document
                                      Pg 23 of 30


                                     Exhibit B

                               Proposed Final Order
19-23649-rdd          Doc 10       Filed 09/16/19 Entered 09/16/19 02:45:20                     Main Document
                                                 Pg 24 of 30


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

PURDUE PHARMA L.P., et al.,                                        Case No. 19-[       ](RDD)

                    Debtors. 1                                     (Joint Administration Pending)


     FINAL ORDER AUTHORIZING (I) THE DEBTORS TO CONTINUE AND RENEW
    THEIR LIABILITY, PROPERTY, CASUALTY AND OTHER INSURANCE POLICIES
     AND HONOR ALL OBLIGATIONS IN RESPECT THEREOF AND (II) FINANCIAL
    INSTITUTIONS TO HONOR AND PROCESS RELATED CHECKS AND TRANSFERS

           Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) for entry of an interim

order and a final order (this “Order”) authorizing, but not directing, the Debtors to (i) continue

and renew their liability, property, casualty and other insurance policies and honor all obligations

in respect thereof and (ii) financial institutions to honor and process related checks and transfers,

all as set forth more fully in the Motion; and the Court having jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion

and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b); and venue being



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
2
    Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in the Motion.
19-23649-rdd      Doc 10      Filed 09/16/19 Entered 09/16/19 02:45:20                Main Document
                                            Pg 25 of 30


proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been provided to the Notice Parties, and it appearing that no other or further notice

need be provided; and the Court having reviewed the Motion and held a hearing to consider the

relief requested in the Motion on a final basis (the “Hearing”); and upon the Lowne Declaration,

filed contemporaneously with the Motion, and the record of the Hearing; and the Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

cause for the relief granted herein; and the Court having determined that the relief granted herein

is in the best interests of the Debtors, their estates, creditors and all parties in interest; and upon all

of the proceedings had before the Court and after due deliberation and sufficient cause appearing

therefor;

        IT IS HEREBY ORDERED THAT

        1.      The Motion is granted on a final basis as set forth herein.

        2.      The Debtors are, in their sole discretion, authorized to continue their Insurance

Policies, including the Insurance Policies listed on Exhibit C attached to the Motion, without

interruption and in accordance with the same practices and procedures as were in effect prior to

the Petition Date.

        3.      The Debtors are authorized to pay prepetition obligations, if any, that may be owed

in connection with the Insurance Policies (including Broker’s Fees and Insurance Deductibles),

whether due and payable before, on or after the Petition Date to the extent any such obligations

are owed.

        4.      The Debtors are, in their sole discretion, authorized to renew or obtain new

insurance policies or execute other agreements in connection with their Insurance Policies,

including, without limitation, upon the expiration or termination of any Insurance Policy.



                                                    2
19-23649-rdd     Doc 10      Filed 09/16/19 Entered 09/16/19 02:45:20              Main Document
                                           Pg 26 of 30


       5.      The Debtors are, in their sole discretion, authorized to create, capitalize and obtain

insurance from the Product and General Liability Captive as set forth in the Motion.

       6.      All applicable banks and other financial institutions are hereby authorized to

receive, process, honor and pay any and all checks, drafts, wires, check transfer requests or

automated clearinghouse transfers evidencing amounts paid by the Debtors under this Order

whether presented prior to, on or after the Petition Date to the extent the Debtors have good funds

standing to their credit with banks or other financial institutions. Such banks and financial

institutions are authorized to rely on the representations of the Debtors as to which checks are

issued or authorized to be paid pursuant to this Order without any duty of further inquiry and

without liability for following the Debtors’ instructions.

       7.      Nothing in this Order or any action taken by the Debtors in furtherance of the

implementation hereof shall be deemed to constitute an assumption or rejection of any executory

contract or unexpired lease pursuant to Bankruptcy Code section 365, and all of the Debtors’ rights

with respect to such matters are expressly reserved. To the extent any Insurance Policy or related

agreement is deemed an executory contract within the meaning of Bankruptcy Code section 365,

neither this Order nor any payments made in accordance with this Order shall constitute the post-

petition assumption or reaffirmation of those Insurance Policies or related agreements under

Bankruptcy Code section 365.

       8.      Notwithstanding the relief granted herein and any actions taken hereunder, nothing

contained herein shall (a) create, nor is it intended to create, any rights in favor of, or enhance the

status of any claim held by any person or entity or (b) be deemed to convert the priority of any

claim from a prepetition claim into an administrative expense claim.




                                                  3
19-23649-rdd     Doc 10     Filed 09/16/19 Entered 09/16/19 02:45:20            Main Document
                                          Pg 27 of 30


       9.      Nothing in this Order shall be construed as prejudicing the rights of the Debtors to

dispute or contest the amount of or basis for any claims against the Debtors in connection with or

relating to the Debtors’ Insurance Policies.

       10.     Nothing in this Order nor the Debtors’ payment of claims pursuant to this Order

shall be construed as (a) an agreement or admission by the Debtors as to the validity or priority of

any claim on any grounds, (b) a waiver or impairment of any of the Debtors’ rights to dispute any

claims on any grounds, (c) a promise by the Debtors to pay any claim, or (d) an implication or

admission by the Debtors that such claim is payable pursuant to this Order.

       11.     Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h)) or

Local Rule that might otherwise delay the effectiveness of this Order is hereby waived, and the

terms and conditions of this Order shall be effective immediately and enforceable upon its entry.

       12.     The contents of the Motion and the notice procedures set forth therein are good and

sufficient notice and satisfy the Bankruptcy Rules and the Local Bankruptcy Rules for the Southern

District of New York, and no other or further notice of the Motion or the entry of this Order shall

be required.

       13.     The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the terms of this Order.

       14.     The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation and enforcement of this Order.

White Plains, New York
Dated:             , 2019

                                                     THE HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 4
19-23649-rdd   Doc 10   Filed 09/16/19 Entered 09/16/19 02:45:20   Main Document
                                      Pg 28 of 30


                                     Exhibit C

                              List of Insurance Policies
19-23649-rdd         Doc 10      Filed 09/16/19 Entered 09/16/19 02:45:20                       Main Document
                                               Pg 29 of 30




                                    Purdue Debtors’ Insurance Policies

 Insurance Company               Policy Number         Type of Policy (Purpose)            Policy Term
 Liberty Mutual Fire Insurance   AS2-611-004531-038    Automobile liability                10/1/18-10/1/19
 Company

 Liberty Insurance Corp.         WA7-61D-004531-       Workers’ Compensation               10/1/18-10/1/19
                                 088 AOS
                                 WC7-611-004531-098
                                 WI

 Liberty Mutual Fire Insurance   EN2611004531027       General Liability                   10/1/18-10/1/19
 Company

 Old Republic Insurance          MWZZ 314344           Products/Completed Operations       10/1/18-10/1/19
 Company                                               Liability

 ACE American Insurance Co.      G46815634 002         Umbrella Liability (excl.           10/1/18-10/1/19
 CHUBB                                                 Products Liability)

 Liberty Surplus Insurance       1000318031-01         Excess Liability - 2nd Layer        10/1/18-10/1/19
 Corporation (Non-Admitted)

 The Insurance Company of the    99-53565 (Products)   Non-US Fronted Products             10/1/18-10/1/19
 State of Pennsylvania (AIG                            Liability/Completed Operations
 WorldSource)                                          (excludes clinical trials)
 The Insurance Company of the    83-74278              Foreign Voluntary Workers           10/1/18-10/1/19
 State of Pennsylvania (AIG                            Compensation And Employer’s
 WorldSource)                                          Liability
 The Insurance Company of the    XX-XXXXXXX (GL)       International General Liability -   10/1/18-10/1/19
 State of Pennsylvania           XX-XXXXXXX (Auto)     Premises Only and Foreign
                                                       Excess Third Party Motor
                                                       Liability.
                                                       Guaranteed Cost
 Factory Mutual Insurance        1043673               Property                            10/29/18-10/29/19
 Company

 FM Global Transit               CUSA0042207           Marine Cargo                        10/29/18-10/29/19


 Great American Insurance        SCI273610694          Special Risk Corporate              11/15/16-11/15/19
 Company (VOSCO)                                       Protection Insurance - K&R

 Zurich American Insurance       FID 672628508         Blanket Crime                       12/12/18-12/12/19
 Company

 U.S. Specialty Insurance        64-MGU-18-A45608      Excess Crime                        12/12/18-12/12/19
 Company - HCC

 Steadfast Insurance Company -   SPR 0161118-02        Cyber Liability                     11/03/18-11/03/19
 Zurich

 National Union Fire Insurance   01-146-72-44          Employment Practices Liability      02/11/19-02/11/20
 Co. of Pittsburgh, PA (AIG)                           (“EPL”)

 Endurance Assurance Corp        EPX30000948900        Employment Practices Liability      02/11/19-02/11/20
                                                       1st excess
19-23649-rdd          Doc 10     Filed 09/16/19 Entered 09/16/19 02:45:20                  Main Document
                                               Pg 30 of 30



 Insurance Company               Policy Number     Type of Policy (Purpose)           Policy Term
 Zurich American Insurance       EPL 0462441-00    Employment Practices Liability     02/11/19-02/11/20
 Company                                           2nd excess excess

 National Union Fire Insurance   01-146-72-44      Fiduciary Liability                02/11/19-02/11/20
 Co. of Pittsburgh, PA (AIG)

 Endurance Assurance Corp        FLX30000948800    Fiduciary Liability                02/11/19-02/11/20
                                                   1st excess

 Zurich American Insurance       FLC 0462442-00    Fiduciary Liability                02/11/19-2/11/20
 Company                                           2nd excess

 Isosceles Insurance Limited,    PPLP-01/2019      Side-A D&O Liability               02/11/19-02/11/22
 acting in respect of Separate
 Account PPLP-01




                                    Rhodes Debtors’ Insurance Policies

 Insurance Company               Policy Number        Type of Policy (Purpose)            Policy Term
 Ironshore Specialty Insurance                        Products-Completed Operations
                                       003809700                                          10/1/2018-10/1/2019
 Company                                              Liability




                                                    2
